IN THE COURT OF APPEALS OF TENNESSEE
                             AT JACKSON
                                January 18, 2012 Session

                 IN RE: ANGELA T., EKENE T., and EMBER T.

             Direct Appeal from the Chancery Court for Madison County
              No. 56951     William C. Cole, Chancellor by Designation


               No. W2011-01588-COA-R3-PT - Filed February 23, 2012


                 CONCURRING IN PART AND PARTIAL DISSENT
                     ___________________________________

HOLLY M. KIRBY, JUDGE, CONCURRING IN PART AND PARTIAL DISSENT:

I concur fully in the majority’s finding that Father abandoned his children by willful failure
to visit them. I must reluctantly dissent from the majority’s finding that Father’s child
support payments during the pivotal four-month period amounted to abandonment by willful
failure to support. The trial court viewed Father’s testimony and considered his payment
history during the four-month period, and found no willful intent to abandon. While Father
clearly had the means to pay his full child support obligation, in view of the trial court’s
finding and the evidence on his payments, I must respectfully disagree that the record shows
by clear and convincing evidence abandonment by failure to support.

Therefore, I concur in part and dissent in part.




                                           _______________________________________
                                           HOLLY M. KIRBY, JUDGE